Exhibit 10.1

 

SECOND AMENDMENT

 

SECOND AMENDMENT dated as of August 19, 2005 (“Amendment”), among Herbalife
International, Inc., a Nevada corporation (the “Borrower”), the Guarantors
identified as such on the signature pages hereto (collectively, the
“Guarantors”), the Lenders identified as such on the signature pages hereto (the
“Lenders”) and Morgan Stanley Senior Funding, Inc., as administrative agent (in
such capacity, the “Administrative Agent”), to that certain Credit Agreement,
dated as of December 21, 2004 (as amended by the First Amendment dated as of
April 12, 2005, the “Credit Agreement”), among the Borrower, the Guarantors, the
Lenders party thereto from time to time, Morgan Stanley & Co. Incorporated, as
Collateral Agent, the joint lead arrangers, bookrunners and other agents
identified therein and the Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend the Credit Agreement in the manner set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.  Defined Terms.  Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

 

2.  Amendment.

 

(a)           Section 6.03 of the Credit Agreement hereby is amended by deleting
the word “and” appearing at the end of clause (q) thereof; deleting the period
appearing at the end of clause (r) thereof; inserting the phrase “; and” in lieu
thereof; and inserting the following new clause (s) immediately following clause
(r) appearing in such Section:

 

(s)           so long as no Default exists or would result therefrom,
Investments resulting from the purchase, repurchase, redemption or other
acquisition for value of Holdings Senior Notes, to the extent permitted by
Section 6.08(b) hereof.

 

(b)           Section 6.05 of the Credit Agreement hereby is amended by deleting
the word “and” appearing at the end of clause (j) thereof; deleting the period
appearing at the end of clause (k); inserting the phrase “; and” in lieu
thereof; and inserting the following new clause (l) immediately following clause
(k) appearing in such Section:

 

(k)           so long as no Default exists or would result therefrom, the
Borrower may pay cash Dividends to its parent company in an aggregate amount not
in excess of $55,000,000, and the direct and indirect parent companies of the
Borrower (other than Holdings) may pay cash Dividends to their respective parent
companies, so long as the proceeds of all such Dividends are used within thirty
calendar days to pay other such Dividends and ultimately, directly or
indirectly, to purchase or repurchase or redeem not more than $50,000,000
aggregate principal amount of Holdings Senior Notes.

 

--------------------------------------------------------------------------------


 

(c)           Section 6.08(b) of the Credit Agreement hereby is amended and
restated in its entirety as follows:

 

(b)           Make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, the Holdings Senior Notes, except, so long as no Default
exists or would result therefrom, the purchase or repurchase or redemption of
not more than $50,000,000 aggregate principal amount of Holdings Senior Notes;

 

3.  Effectiveness of Amendment.  This Amendment shall become effective as of the
date hereof (the “Effective Date”) when:

 

(a) the Required Lenders have executed and delivered a counterpart of this
Amendment and the Borrower and the Guarantors have delivered duly executed
counterparts of this Amendment to the Administrative Agent;

 

(b) the Loan Parties set forth in the Acknowledgement and Consent attached
hereto (the “Consent”) have executed and delivered duly executed counterparts of
the Consent;

 

(c) the Administrative Agent has received payment from the Borrower for any and
all fees, costs and expenses (including those of legal counsel) relating to the
Credit Agreement and this Amendment; and

 

(d) the Borrower shall have paid to the Administrative Agent, for distribution
to the Lenders signatories hereto, in the amount of 0.05% of the Revolving
Commitments and the outstanding Term Loans.

 

4.  Representations and Warranties.  As of the Effective Date, before and after
giving effect to this Amendment, each of the Borrower and the other Loan Parties
hereby represents and warrants to the Administrative Agent and each Lender that:

 

(a) the execution, delivery and performance by each Loan Party of this Amendment
and the Consent (i) has been duly authorized by all necessary corporate,
partnership and limited liability company action, as the case may be, (ii) will
not violate any applicable law or regulation or the organizational documents of
any Loan Party, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding on any Loan Party or any of its
assets and (iv) do not require any consent, waiver or approval of or by any
Person (other than the Administrative Agent and the Required Lenders) which has
not been obtained;

 

(b) the Credit Agreement, as amended by this Amendment and modified by the
Consent, is the legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against such Loan party in accordance with its terms,
except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy,

 

2

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium or similar law affecting creditors’ right
generally and (ii) general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

 

(c)  no Default or Event of Default has occurred or is continuing; and

 

(d)  the representations and warranties of the Borrower and the other Loan
Parties contained in the Credit Agreement and the other Loan Documents (except
to the extent such representations and warranties expressly relate to an earlier
date) are true and correct in all material respects on and as of the Effective
Date after giving effect to this Amendment and the transactions contemplated
hereby.

 

5.  Status of Loan Documents.

 

(a)  This Amendment is limited solely for the purposes and to the extent
expressly set forth herein, and, except as expressly consented to and amended
hereby, the terms, provisions and conditions of the Loan Documents and the Liens
granted under the Loan Documents shall continue in full force and effect and are
hereby ratified and confirmed in all respects; and

 

(b)  No consent, amendment or waiver of any terms or provisions of the Credit
Agreement made hereunder shall relieve the Borrower or any other Loan Party from
complying with any other term or provision of the Credit Agreement or the other
Loan Documents.

 

6.  Miscellaneous.

 

(a)  No Waiver, Cumulative Remedies.  No failure or delay or course of dealing
on the part of the Lenders in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.  The
rights, powers and remedies herein expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the Lenders would otherwise
have.  No notice to or demand on the Borrower or any other Loan Party in any
case shall entitle the Company to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Lenders to any other or further action in any circumstances without notice or
demand.

 

(b)  Ratification and Reaffirmation; Confirmation; Acknowledgment.  Each
Guarantor (i) ratifies and reaffirms the Loan Documents to which such Guarantor
is a party, (ii) confirms such Guarantor’s agreement to the terms of this
Amendment and (iii) acknowledges that such Guarantor has no offsets or defenses
to such Guarantor’s obligations under the Loan Documents to which such Guarantor
is a party and no claims or counterclaims against the Lenders.

 

3

--------------------------------------------------------------------------------


 

(c)  Expenses.  The Borrower agrees to pay and reimburse the Administrative
Agent for all of its reasonable costs and expenses (including, without
limitation, reasonable fees and disbursements of legal counsel) incurred up to
and on the Effective Date or in connection with the Credit Agreement or this
Amendment.

 

(d)  Headings Descriptive.  The headings of the several Sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision.

 

(e)  Severability.  In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(f)  Counterparts.  This Amendment may be executed and delivered in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.  The delivery of a
counterpart may be made by facsimile or electronic transmission.

 

(g)  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

 

 

HERBALIFE INTERNATIONAL, INC.,

 

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Richard P. Goudis

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

WH CAPITAL CORPORATION,

 

 

a Nevada corporation, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brett R. Chapman

 

 

 

Title:

Treasurer

 

 

 

 

 

HERBALIFE INTERNATIONAL OF AMERICA, INC.,

 

 

a Nevada corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Richard P. Goudis

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

HERBALIFE INTERNATIONAL OF EUROPE, INC.,

 

 

a California corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Richard P. Goudis

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

HERBALIFE INTERNATIONAL COMMUNICATIONS, INC.,

 

 

a California corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Richard P. Goudis

 

 

 

Title:

Chief Financial Officer

 

 

[Herbalife Second Amendment]

 

--------------------------------------------------------------------------------


 

 

HERBALIFE INTERNATIONAL DISTRIBUTION, INC.,
a California corporation, as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Richard P. Goudis

 

 

Title:   Chief Financial Officer

 

 

 

 

HERBALIFE TAIWAN, INC.,
a California corporation, as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Richard P. Goudis

 

 

Title:   Chief Financial Officer

 

 

 

 

HERBALIFE INTERNATIONAL (THAILAND), LTD.,
a California corporation, as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Richard P. Goudis

 

 

Title:   Chief Financial Officer

 

 

 

 

HERBALIFE INTERNATIONAL DO BRASIL LTDA.,
a corporation dually organized in Brazil and Delaware,
as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Richard P. Goudis

 

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HERBALIFE LTD.,
a Cayman Islands exempted company with limited liability,
as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

Richard P. Goudis

 

 

Title:

Chief Financial Officer

 

 

 

WH INTERMEDIATE HOLDINGS LTD.,
a Cayman Islands exempted company with limited liability,
as a Guarantor

 

 

 

 

 

 

By:

 

 

 

 

Name:

Richard P. Goudis

 

 

Title:

Chief Financial Officer

 

 

 

 

 

HBL LTD.,
a Cayman Islands exempted company with limited liability,
as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

Richard P. Goudis

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WH LUXEMBOURG HOLDINGS S.à.R.L.,
a Luxembourg corporation, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

Brian Kane

 

 

Title:

Manager

 

 

 

HLF LUXEMBOURG HOLDINGS S.à R.L.,
a Luxembourg corporation, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

Brian Kane

 

 

Title:

Manager

 

 

 

 

 

WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,
a Luxembourg corporation, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

Brian Kane

 

 

Title:

Manager

 

 

 

HERBALIFE INTERNATIONAL OF ISRAEL (1990) LTD.,

an Israeli corporation, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

Brian Kane

 

 

Title:

Manager

 

 

 

 

 

HERBALIFE INTERNATIONAL FINLAND OY,
a Finnish corporation, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

Christophe Thomann

 

 

Title:

Chairman of the Board

 

 

 

--------------------------------------------------------------------------------


 

 

HERBALIFE CHINA, LLC,
a Delaware limited liability company, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Brian Kane

 

 

Title:Manager

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

By signing below, the each of the undersigned (x) ratifies and reaffirms the
Loan Documents to which it is a party, (y) confirms its agreement to the terms
of this First Amendment and (z) acknowledges that it has no offsets or defenses
to its obligations under the Loan Documents to which it is a party and no claims
or counterclaims against the Lenders.

 

 

HERBALIFE OF JAPAN, K.K.

 

 

 

 

 

By:

 

 

 

 

Name:

William Rahn

 

 

Title:

Representative Director

 

 

 

HERBALIFE INTERNATIONAL DE MEXICO, S.A. DE C.V.

 

 

 

 

 

By:

 

 

 

 

Name:

Richard P. Goudis

 

 

Title:

Director

 

 

 

 

HERABLIFE PRODUCTS DE MEXICO, S.A. DE C.V.

 

 

 

 

 

By:

 

 

 

 

Name:

Richard P. Goudis

 

 

Title:

Director

 

 

 

 

 

HERBALIFE (U.K.) LIMITED

 

 

 

 

 

By:

 

 

 

 

Name:

Richard P. Goudis

 

 

Title:

Director

 

 

 

 

 

HERBALIFE EUROPE LIMITED

 

 

 

 

 

By:

 

 

 

 

Name:

Richard P. Goudis

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF DECEMBER 21, 2004, AMONG HERBALIFE
INTERNATIONAL, INC., THE GUARANTORS IDENTIFIED AS SUCH ON THE SIGNATURE PAGES
THERETO, THE LENDERS FROM TIME TO TIME PARTY THERETO, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

 

,

 

AS A LENDER

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------